Citation Nr: 0216888	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
right rib fracture residuals.

(The issues of entitlement to service connection for 
pleurisy, diffused interstitial pulmonary fibrosis, a 
solitary pulmonary nodule, and hypertension; as well as the 
issue of entitlement to a compensable evaluation for 
residuals of a pneumothorax, to include a thoracostomy scar, 
will be the subject of a later decision.) 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from November 1987 to June 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Phoenix, Arizona (RO).

In April 2000, the RO found that claim of entitlement to 
service connection for sleep apnea was not well grounded.  
Since that decision, the Veterans Claims Assistance Act of 
2000 was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Unlike the version of the law in effect at the time 
of the rating decision, VA is now charged with the duty to 
assist almost every claimant, as well as the duty to provide 
certain notices to claimants to assist them in pursuing the 
benefit sought.  Accordingly, this issue is referred to the 
RO for revisitation under the Veterans Claims Assistance Act 
of 2000.

The Board is undertaking additional development on the 
issues of entitlement to service connection for 
hypertension, pleurisy, diffused interstitial pulmonary 
fibrosis, and a solitary pulmonary nodule; as well as on the 
issue of entitlement to a compensable evaluation for 
residuals of a right pneumothorax, to include a thoracostomy 
scar.  This development is undertaken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  The veteran's claim to reopen the issue of entitlement 
to service connection for right rib fractures was denied in 
a September 1998 rating decision.

2.  Evidence received since the rating decision in 1998, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for right rib fractures is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. §§  3.104, 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Veterans Claims Assistance Act of 2000 was enacted 
during the pendency of the veteran's appeal pertaining to 
his claim to reopen, the Act explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  Moreover, as the veteran has not identified any 
records that are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to 
the veteran's submission of new and material evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  The Board finds that the statement and 
supplemental statements of the case provided the veteran 
with adequate notice of what the law requires to reopen the 
claim of entitlement to service connection for right rib 
fractures.  The statement and supplemental statements of the 
case also provided notice to the veteran of what the 
evidence of record revealed.  Additionally, they provided 
notice of what the remaining evidence showed, including any 
evidence identified by the veteran.  Finally, these 
documents provided notice why this evidence was insufficient 
to reopen the claim, as well as notice that the veteran 
could still submit supporting evidence.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, the 
Board finds that VA has fulfilled any duty to notify the 
veteran as to the laws and regulations governing his appeal, 
as well as provided adequate notice as to the type of 
evidence necessary to reopen the claim.  

The veteran filed his claim to reopen the issues of 
entitlement to service connection for right rib fractures 
prior to August 2001.

In September 1998, the RO found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for right rib fractures on 
the basis that such fractures were not shown in service, nor 
were they shown post-service.  The veteran was notified of 
this decision and did not appeal.  Therefore, that decision 
is final.  38 U.S.C.A. § 7105 (West 1991).  A claim that is 
final may be reopened through the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In connection with the September 1998 rating decision the RO 
considered service medical records; VA medical records, 
private medical records, the personal testimony of the 
veteran before the RO, and his statements.  Although a VA 
examination conducted in 1989, reported residual of 
fractured ribs on clinical examination, the examiner noted 
that he did not review the claims folder to include the 
service medical records.  Moreover, x-ray taken at that time 
failed to provide radiographic evidence of any fractured 
ribs.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.

Additional evidence received subsequent to the rating 
decision in 1998 includes duplicative service medical 
records, treatises, testimony of the veteran at a personal 
hearing before the Board, and private and VA medical 
records.  

The additional evidence submitted to reopen the issue of 
entitlement to service connection for right rib fractures is 
not new and material.  While the veteran testified before 
the Board that he incurred right rib fractures while in-
service, as a lay person who is untrained in the field of 
medicine he is not competent to offer any opinion which 
requires specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, treatise 
evidence which does not address the particular medical facts 
pertaining to an individual veteran's claim is too general 
to be probative of the claim.  Sacks v. West, 11 Vet. App. 
314, 316-17 (1998). 

The private and VA medical evidence submitted includes x-
rays from private providers performed in April and August 
2000 which again found no evidence of rib fractures.  
Although a VA examination conducted in February 2001, 
reported a history of rib fractures, x-rays performed at 
that time reported no radiographic evidence of rib 
fractures.  Indeed, an addendum to the February 2001 VA 
examination reported that there was no evidence of any rib 
fracture residuals.  Finally, it is well to note that since 
1998, no examiner has opined that any current rib fracture 
residuals are related to the appellant's active duty 
service. 

Accordingly, the Board finds that the evidence submitted 
since 1998 is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, 
the claim may not be reopened, and the benefit sought on 
appeal must be denied.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for right rib fractures is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

